UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-7085


JOSE REYES-FIGUEROA,

                Petitioner - Appellant,

          v.

R. A. PURDUE,

                Respondent - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling.     Frederick P. Stamp,
Jr., Senior District Judge. (5:14-cv-00052-FPS-JES)


Submitted:   November 20, 2014            Decided:   November 25, 2014


Before KING and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Jose Reyes-Figueroa, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Jose   Reyes-Figueroa      seeks   to    appeal     the    district

court’s order dismissing without prejudice his 28 U.S.C. § 2241

(2012)      petition.     The   district     court   dismissed    the   petition

pursuant to Fed. R. Civ. P. 41(b) when Reyes-Figueroa failed to

correct deficiencies in his petition after being ordered to do

so by the district court.           Because Reyes-Figueroa may file an

amended petition to cure the defects identified by the district

court, we find that the dismissal order is interlocutory and not

appealable.       See Chao v. Rivendell Woods, Inc., 415 F.3d 342,

345 (4th Cir. 2005); Domino Sugar Corp. v. Sugar Workers Local

Union 392, 10 F.3d 1064, 1066-67 (4th Cir. 1993).                  Accordingly,

we   deny    leave   to   proceed   in   forma   pauperis   and    dismiss   the

appeal for lack of jurisdiction.             We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                        DISMISSED




                                         2